    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 1 of 23



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

UNITED STATES OF AMERICA                     :      Criminal Action
                                             :
             v.                              :      No. 2:94-CR-00007-RWS-JCF-1
                                             :
TERRY JEROME COLLEY                          :

        REPLY TO GOVERNMENT’S RESPONSE IN OPPOSITION
      TO MR. COLLEY’S MOTION FOR COMPASSIONATE RELEASE

      The Government opposes Mr. Colley’s request for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)—despite that it agrees a sentence reduction is

appropriate. The Government “supports commuting Mr. Colley’s [custodial]

sentence to 36 years” but urges the Court to deny Mr. Colley’s motion and allow

his sentence to be reduced through the clemency process. (Doc. 215 at 12, n.3).

      The Government offers no explanation why it would be preferable for Mr.

Colley’s sentence to be reduced through clemency proceedings. At best, such a

procedure would be a waste of time and governmental resources, as the parties

have fully briefed the matter here, and the Court has the authority to reduce Mr.

Colley’s sentence. At worst, leaving it for another entity to reduce Mr. Colley’s

disproportionate sentence creates unnecessary risk. There is just no guarantee that,

if the Court were to pass on the opportunity to correct a sentence the parties agree

is unjust in length, Mr. Colley’s sentence will ever been reduced. Indeed, in the ten

months since the Government expressed support for reducing Mr. Colley’s
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 2 of 23



sentence, Mr. Colley’s sentence has not been commuted. He continues to live

under a sentence that the Government agrees should be substantially reduced.

       While the parties agree that Mr. Colley’s sentence should be reduced, the

parties do not agree on the extent of such a reduction. The Government supports

a reduction from sixty to thirty-six years, a position the Government voiced in

December 2019, before the coronavirus pandemic. (Doc. 185 at 2, n.1). Mr. Colley

argues that his heightened risk during the pandemic warrants a greater reduction,

to time served. This difference amounts to about twelve years, but it could amount

to Mr. Colley’s life. The danger he faces during this pandemic cannot be

overstated. Mr. Colley, at fifty years old, has the underlying medical condition that

is “the number one risk factor for developing a severe case of COVID-19 in people

under the age of 55”: obesity. 1

       Taking into account Mr. Colley’s good time credit, time served would be the

rough equivalent of twenty-three months concurrent on the attempted and armed

bank robbery counts (1, 2, 4, 6) and eighty-four months consecutive on each of the

§ 924(c) counts (3, 5, 7). 2



1      Obesity & COVID-19, HOUSTON METHODIST, https://www.houston
methodist.org/blog/articles/2020/jun/obesity-and-covid-19-can-your-weight-
alone-put-you-at-higher-risk/ (last visited Sept. 7, 2020).
2      Mr. Colley’s federal sentence began to run on February 22, 2001. (Doc. 181
at 7). According to BOP’s computation data, as of April 20, 2020, he had obtained
1203 days of good time credit. (Doc. 210-2 at 1).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 3 of 23



        Alternatively, the Court could reduce Mr. Colley’s sentence to 360 months

(or thirty years)—108 months on the attempted and armed bank robbery counts

concurrent and eighty-four months consecutive on each of the 924(c) counts. With

his good time credit, Mr. Colley estimates that he will be eligible for release to a

halfway house this month.

        Either sentence would be appropriate under 18 U.S.C. § 3582 and 18 U.S.C.

§ 3553, would help mitigate the heightened risk Mr. Colley’s medical conditions

pose during the coronavirus pandemic, would be consistent with his remarkable

rehabilitation, and, in light of the modern § 924(c), would reflect the seriousness

of the offenses, promote respect for the law, and provide just punishment.

   I.      The coronavirus presents a risk to Mr. Colley, as it continues its spread

           through the Bureau of Prisons.

        The Government asks the Court to consider that the Department of Justice

and the Bureau of Prisons have “taken many steps to protect the health and safety

of federal inmates during this pandemic.” (Doc. 215 at 3). Mr. Colley does not

dispute that some safety measures have been implemented, but those measures

have not been able to stop the spread of the coronavirus. In the seven weeks since

Mr. Colley filed his Amended Motion for Compassionate Release (Doc. 210), the

disease has continued to infect, sicken, and kill federal inmates. In this seven-week

period, an additional 21 inmates and 1 staff member have died from COVID-19 and
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 4 of 23



an additional 5425 inmates and 370 inmates are in recovery from COVID-19.

Currently, 1823 inmates and 643 staff members have confirmed, active cases; there

are confirmed, active cases in 112 BOP facilities and 38 residential reentry centers. 3

          There are also exceptions to the protective measures the Government cites.

For example, while the movement of inmates at USP Florence, where Mr. Colley

is incarcerated, continues to be restricted, the non-residential drug treatment

program at the institution has resumed. These meetings include upwards of thirty-

five inmates in the same room; there are no temperature checks or COVD-19

testing, and there is no social distancing. For inmates enrolled in the treatment

program, like Mr. Colley, attendance at the meetings is mandatory. 4 No exceptions

are permitted for inmates at heightened risk of severe effects from COVID-19. Mr.

Colley must choose: attend the meeting and increase his risk during the pandemic

or abstain from the meeting and receive a disciplinary citation and punishment.

    II.      Mr. Colley has presented extraordinary and compelling justification

             for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A).

          The Government alleges that “no extraordinary and compelling reason

supports Mr. Colley’s release.” (Doc. 215 at 1). This argument ignores extensive

medical and scientific evidence regarding the vulnerability people with obesity


3     Compare (Doc. 210 at 21-22), with COVID-19 Cases, BOP,
https://www.bop.gov/coronavirus/ (last visited Sept. 6, 2020).
4     See Exhibit 1, NRDAP Notice.
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 5 of 23



face during the current pandemic—and disregards the unjust disproportionality

of Mr. Colley’s current sentence.

      The Government also attempts to minimize the gravity of Mr. Colley’s

situation by trying to separate the circumstances. This effort to divide and conquer

is unpersuasive. Mr. Colley’s health is not a factor to be considered in a vacuum,

nor is the existence of the coronavirus pandemic, nor is the unnecessary and unjust

length of Mr. Colley’s sentence. These factors—along with Mr. Colley’s record of

rehabilitation—must be considered collectively. United States v. Kimbrough, 1:93-

cr-00014-RWS, Doc. 111 at 16 (N.D. Ga. Aug. 3, 2020) (considering the defendant’s

medical conditions during the pandemic, his record of rehabilitation, and the

“significantly lower mandatory term of imprisonment” he would be subject to

under the modern § 924(c) and concluding that the defendant had established

extraordinary and compelling justification for a sentence reduction).

      A. Scientific evidence definitively shows that people with obesity, at the

         level of Mr. Colley’s obesity, are at heightened risk to severe effects of

         COVID-19.

      The Government argues that Mr. Colley’s medical condition of obesity does

not constitute an extraordinary and compelling reason. The Government presents

no scientific support for its position and only very little—and distinguishable—

legal support. The Government’s objection to Mr. Colley’s argument that his
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 6 of 23



heightened risk during the pandemic is extraordinary and compelling appears

inconsistent with internal guidance from the Department of Justice (DOJ).

According to filings around the country, in May 2020, DOJ issued internal

guidance for federal prosecutors to concede that defendants who suffer from a

medical condition identified by the Centers for Disease Control “as putting them

at higher risk for severe illness from COVID-19 and who are not expected to

recover from that condition, present an ‘extraordinary and compelling reason’ to

be considered for compassionate release.” United States v. Wise, 1:18-cr-00072-ELH,

Doc. 185 (D. Md. May 18, 2020). 5

      In this district, the Government has made concessions consistent with DOJ’s

guidance. United States v. Bang, 1:18-cr-00433-SCJ-CMS, Doc. 38 (N.D. Ga. Jul. 9,

2020) (stating that the Government does not oppose the defendant’s motion for

compassionate release—which was based on his heart and immune system

conditions); United States v. Sams, 4:02-cr-00061-ELR-WEJ, Doc. 124 at 6 (N.D. Ga.

Jun. 24, 2020) (conceding that the defendant’s COPD, asthma, and age are

“extraordinary and compelling reasons for the Court to consider compassionate



5      See also United States v. Firebaugh, 1:16-cr-20341-UU, Doc. 43 (S.D. FL. Jun. 1,
2020) (conceding, in accordance with DOJ’s internal guidance, that in this
pandemic, the defendant’s medical condition is an extraordinary and compelling
reason); United States v. Wright, 8:17-cr-00388-TDC, ECF 50 (D. Md. May 19, 2020)
(conceding, based on DOJ’s internal guidance, the defendant’s medical condition
is an extraordinary and compelling circumstance in the pandemic).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 7 of 23



release because he faces a heightened risk from the COVID-19 pandemic,” but

opposing the motion on other grounds).

      In the instant case, Mr. Colley has presented evidence that, according to the

CDC, his obesity renders him vulnerable during the pandemic. “People of any age

with certain underlying medical conditions,” including obesity (having a BMI

(body mass index over 30), “are at increased risk for severe illness from COVID-

19.” 6 While obesity is a widely misunderstood condition, it is a disease. And it is a

disease that has complex effects on the human body. People who are obese are at

increased risk of all causes of death as well as hypertension, heart disease, stroke,

type 2 diabetes, sleep apnea, many types of cancer, and mood disorders. 7

      Researchers believe that inflammation helps explain why COVID-19 affects

people with obesity so profoundly. People with obesity have a certain baseline

amount of background inflammation that people with normal BMIs do not have. 8

When a person is obese, “[i]t’s as if your body is [] battling itself continuously—a



6      People with Certain Medical Conditions, CDC, https://www.cdc.gov/corona
virus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html?
CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity
(last visited Sept. 7, 2020).
7      The Health Effects of Overweight and Obesity, CDC, https://www.cdc.gov/
healthyweight/effects/index.html (last visited Sept. 7, 2020).
8      Obesity a Major Risk Factor for COVID-19 Hospitalization, JHU Hub,
https://hub.jhu.edu/2020/06/01/david-kass-obesity-covid-19/ (last visited
Sept. 7, 2020).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 8 of 23



little war caused by signals released from fat cells which the immune system

responds to, producing a low level of background inflammation.” 9 This

inflammation leads to other health issues, such as insulin resistance, type 2

diabetes, hypertension, and cardiovascular disease. When a person with obesity

must “battle with a novel virus that the immune system has not seen before, [the

immune system] becomes hyper-activated.” 10

      Obesity is also linked to impaired organ function, and it affects the same

organs—the lungs, heart, and diaphragm—that are greatly affected by COVID-19.

“[P]eople with obesity are more likely to have higher resistance in their airways,

lower lung volumes, and weaker respiratory muscles, which are critical in the

defense against COVID-19. These factors make an individual more likely to

develop pneumonia, and they place additional stress on the heart.” 11 “Obesity can

restrict ventilation by impeding diaphragm excursion.” 12 In non-scientific

parlance, this means that obese people carry “a lot of excess weight mostly in their



9      Id.
10     Risk of COVID-19 for Patients with Obesity, OBESITY REVIEWS 21:6,
https://onlinelibrary.wiley.com/doi/10.1111/obr.13034 (last visited Sept. 7,
2020).
11     Latest Evidence on Obesity and COVID-19, MEDICAL NEWS TODAY,
https://www.medicalnewstoday.com/articles/latest-evidence-on-obesity-
and-covid-19#Why-is-obesity-a-risk-factor (last visited Sept. 7, 2020).
12     Obesity Could Shift Severe COVID-19 Disease to Younger Ages, THE LANCET,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31024-2/
fulltext#%20 (last visited Sept. 7, 2020).
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 9 of 23



abdomen, below the diaphragm,” which “makes breathing harder.” 13 Further,

when a person becomes ill with COVID-19, “the membranes separating the lung

airway sacs and blood vessels surrounding them become leaky, allowing fluid to

enter the airways. This makes it hard to get oxygen from the air to the blood, so

the diaphragm has to work even more—and obesity restricts this.” 14

      Further, adipose (fat) tissue acts as a reservoir for infections. Fat cells express

ACE2 at high levels, and research from past respiratory viruses has revealed that

they “can attack fat, last in fat, and shed more slowly from fat. This could make an

obese individual more infectious even as their symptoms get better.” 15 Obesity is

linked to a 42 percent longer period of virus shedding. 16

      Finally, obesity is linked to higher rates of other illnesses and complications

that result in death from COVID-19. Thrombosis, 17 for instance, is an aggravating



13     Obesity a Major Risk Factor for COVID-19 Hospitalization, JHU Hub,
https://hub.jhu.edu/2020/06/01/david-kass-obesity-covid-19/ (last visited
Sept. 7, 2020).
14     Id.
15     Obesity a Major Risk Factor for COVID-19 Hospitalization, JHU Hub,
https://hub.jhu.edu/2020/06/01/david-kass-obesity-covid-19/ (last visited
Sept. 7, 2020).
16     Risk of COVID-19 for Patients with Obesity, OBESITY REVIEWS 21:6,
https://onlinelibrary.wiley.com/doi/10.1111/obr.13034 (last visited Sept. 7,
2020); see also The Perfect Storm: Coronavirus (Covid-19) Pandemic Meets Overfat
Pandemic, FRONTIERS IN PUBLIC HEALTH, https://www.frontiersin.org/articles/
10.3389/fpubh.2020.00135/full (last visited Sept. 7, 2020).
17     Thrombosis is the formation of a blood clot within a blood vessel and
prevents blood from circulating properly through the circulatory system.
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 10 of 23



cause of death in COVID-19 patients. 18 “Thromboembolic risk is known to be

higher in patients with obesity than in the general population.” 19 Id. And people

with obesity “are more likely to develop pneumonia” from COVID-19. 20

       The Government mischaracterizes Mr. Colley as “slightly obese.” (Doc. 215

at 9). But “slight obesity” is not a class of obesity. Mr. Colley’s BMI places him

squarely in the middle of Class I obesity, which includes people with BMIs

between thirty and thirty-five. 21 Mr. Colley’s BMI is 33.2. (Doc. 210-1 at 11).

       Adults with any degree of obesity are more than twice as likely to
       experience respiratory failure and four times as likely to experience
       ICU admission when diagnosed with COVID-19 compared with
       similar adults without excess weight. . . . Compared with hospitalized
       adults with a BMI of less than 30 kg/m², researchers found that a BMI
       between 30 kg/m² and 34.9 kg/m² increased the risks for respiratory
       failure . . ., admission to the ICU . . . and death . . . . 22

18     Clinical Characteristics and Outcomes of 112 Cardiovascular Disease Patients
Infected by 2019-nCoV, https://pubmed.ncbi.nlm.nih.gov/32120458/ (last visited
Sept. 7, 2020).
19     Risk of COVID-19 for Patients with Obesity, OBESITY REVIEWS 21:6,
https://onlinelibrary.wiley.com/doi/10.1111/obr.13034 (last visited Sept. 7,
2020); see also Obesity is Strongly and Independently Associated with a Higher Prevalence
of Pulmonary Embolism, RESPIRATORY INVESTIGATION, https://pubmed.ncbi.nlm.
nih.gov/30770232/ (last visited Sept. 7, 2020).
20     Latest Evidence on Obesity and COVID-19, MEDICAL NEWS TODAY,
https://www.medicalnewstoday.com/articles/latest-evidence-on-obesity-
and-covid-19#Why-is-obesity-a-risk-factor (last visited Sept. 7, 2020).

21    Defining Adult Obesity and Overweight, CDC, https://www.cdc.gov/
obesity/adult/defining.html (last visited Sept. 5, 2020).
22    Mild Obesity Doubles Risk for Respiratory Failure in COVID-19 (emphasis
added), ENDOCRINE TODAY, https://www.healio.com/news/
endocrinology/20200716/mild-obesity-doubles-risk-for-respiratory-failure-in-
covid19 (last visited Sept. 5, 2020).
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 11 of 23




       Researchers from the University of North Carolina recently examined

immunological and biomedical data and published studies that looked at COVID-

19 patients. These researchers reached a clear conclusion: “[T]hose with obesity

(BMI over 30) were at a greatly increased risk for hospitalization (113%), more

likely to be admitted to the intensive care unit (74%), and had a higher risk of death

(48%) from the virus.” 23

       In addition to failing to present any scientific or medical evidence to support

its argument that Mr. Colley’s obesity is insignificant, the Government has not

presented persuasive legal authority that Mr. Colley has not established an

extraordinary and compelling reason to justify compassionate release. The

Government cites multiple cases where defendants sought compassionate release

during the pandemic based on obesity alone or in combination with hypertension

or similar conditions. (Doc. 215 at 8-9). These cases are easily distinguishable,

however, as the request for compassionate release was limited to the defendants’

medical conditions. Here, Mr. Colley’s request is based on his medical conditions

during the pandemic, his unjustly long sentence in light of the modern § 924(c),

and his record of rehabilitation. (Doc. 210 at 33-34).


23     Obesity Linked with Higher Risk for COVID-19 Complications, THE UNIVERSITY
OF NORTH CAROLINA AT CHAPEL HILL, https://www.unc.edu/
Posts/2020/08/26/obesity-linked-with-higher-risk-for-covid-19-complications/
(last visited Sept. 5, 2020).
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 12 of 23



       Moreover, in the majority of cases cited by the Government that address a

defendant’s obesity, the courts denied compassionate release, in part, on the

grounds that the defendant failed to allege his health was impacted by conditions

within BOP or that he was unable to receive adequate treatment for his medical

conditions while incarcerated. (Doc. 215 at 8-9 (citing United States v. Votaw, No.

2:11-CR-00514-TLN, 2020 WL 3868468, at *2 (E.D. Cal. July 9, 2020); United States

v. Wilfred, No. CR 07-351, 2020 WL 4365531, at *4 (E.D. La. July 30, 2020); United

States v. Manny, No. 1:17-CR-274, 2020 WL 4589038, at *3 (D.N.D. Aug. 10, 2020)).

       Mr. Colley has presented evidence that he cannot manage his hypertension

or his obesity while in BOP during the pandemic. (Doc. 210 at 14-16). During the

pandemic, under the restrictions mentioned by the Government (Doc. 215 at 4-5),

Mr. Colley does not have adequate opportunities to exercise. He does not have

access to fitness machines and is without the medically required ankle brace he

needs. As a result, he has gained weight, and his high blood pressure has

worsened. (Doc. 210 at 14-16; 214-2 at 3). 24

       Mr. Colley has not received his tri-monthly bilateral intraocular eye

pressure treatment during the pandemic. Without this treatment, he has

experienced increased pressure in his eyes, resulting in severe eye pain and



24   Mr. Colley cannot exercise outside due to side effects from Lisinopril, the
medication he needs for hypertension. (Doc. 214-2).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 13 of 23



bulging of his eyes. (Doc. 214-2). Since July 2020, Mr. Colley has not had his blood

pressure checked. He has also not received an annual optometry examination.

Such an examination is critical for someone, like Mr. Colley, who has glaucoma

and steadily deteriorating vision. (Doc. 214-2 at 2, 4).

      The protective measures BOP has taken, including the restricted movements

of inmates, are likely to continue throughout the pandemic. This means that,

throughout the duration of the pandemic, Mr. Colley’s health will continue to

worsen. Even if he can avoid contracting COVID-19, he can expect to struggle to

control his weight and blood pressure—measures that have been critical for his

prevention of diabetes.

      In the event the Court is hesitant to conclude that the heightened risk Mr.

Colley faces due to his obesity, hypertension, and prediabetes alone creates an

extraordinary and compelling reason for compassionate release, the Court must

nevertheless conclude that this heightened risk contributes to justification for

compassionate release. “[C]considered in combination with Mr. [Colley]’s

rehabilitative efforts and the changes in sentencing law” discussed below, the

Court should find that Mr. Colley’s “potential for heightened risk weighs in favor

of compassionate release.” United States v. Jones, No. 94-CR-20079-EJD-1, 2020 WL

5035833, at *10 (N.D. Cal. Aug. 25, 2020).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 14 of 23



         B. Mr. Colley’s sentence is unnecessarily and unjustly long.

         The Government states that a sentence reduction in light of the amendments

to § 924(c) would “contravene and language and the spirit of the First Step Act” in

that the First Step Act did not make the amendments to § 924(c) retroactive. (Doc.

215 at 11, n.2). To the contrary, the spirit of the § 924(c) amendments was to clarify

the prior version of the statute that had resulted in unintended and harsh stacking

of 20-year and 25-year penalties. Furthermore, the language that made the

amendments non-retroactive is not language that Congress intended to preclude

every defendant with a final conviction from benefitting from its clarification of §

924(c). (Doc. 210 at 30-33).

         That Section 403’s amendment is not to be retroactively applied to all
         sentences, does not preclude consideration here. . . . [I]t was never the
         intent of Congress for stacking to occur for multiple § 924(c)
         convictions absent an intervening conviction—which did not occur
         here.

United States v. Kimbrough, 1:93-cr-00014-RWS, Doc. 111 at 16 (N.D. Ga. Aug. 3,

2020).

         Of course, there is another portion of the First Step Act relevant to whether

the § 924(c) amendments can be applied retroactively to Mr. Colley: the portion of

the First Step Act that expanded opportunities for defendants to seek

compassionate release. “After all, the very purpose of § 3582(c)(1) is to permit

sentence reductions in situations where no specific statute affords a defendant
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 15 of 23



relief but ‘extraordinary and compelling reasons’ nevertheless call for such a

reduction.” United States v. Jones, No. 94-CR-20079-EJD-1, 2020 WL 5035833, at *8

(N.D. Cal. Aug. 25, 2020) (finding that the disparity between the defendant’s

sentence and the sentence he would have received under the modern § 924(c)

justifies a sentence reduction under § 3582).

      The Government alleges, “Mr. Colley ignores the fact that Congress

expressly declines to make the particular sentencing change retroactively

applicable to cases like Mr. Colley’s.” (Doc. 215 at 11). This is wholly inaccurate.

Mr. Colley explicitly and thoroughly addressed the retroactivity of the modern §

924(c):

      Though the § 924(c) amendments are not retroactive, this does not
      constrain the Court. Congress “conclude[d] that not all defendants
      convicted under § 924(c) should receive new sentences,” while also
      “expanding the power of the courts to relieve some defendants of
      those sentences on a case-by-case basis.” “[T]his simply establishes
      that a defendant sentenced before the [First Step Act] is not
      automatically entitled to resentencing; it does not mean that the court
      may not or should not consider the effect of a radically changed
      sentence for purposes of applying § 3582(c)(1)(A).” Thus, the Court
      can still consider the § 924(c) amendment in deciding whether to
      reduce Mr. Colley’s sentence.

(Doc. 210 at 34-35 (citing Pub. L. 115-391, 132 Stat. 5194, at § 403(b)) (quoting

Willingham v. United States, 805 Fed. Appx. 815, 817 (11th Cir. 2020); United States

v. Maumau, 08-00758-TC-11, 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020); United

States v. O'Bryan, 96-10076-03-JTM, 2020 WL 869475, at *1 (D. Kan. Feb. 21, 2020)
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 16 of 23



(emphasis added); United States v. Decator, CR CCB-95-0202, 2020 WL 1676219, at

*4 (D. Md. Apr. 6, 2020))).

      According to the Government, even if retroactivity is available, Mr. Colley

should not be one of the defendants to receive the benefit of § 924(c). The

Government contends that, after Mr. Colley was sentenced, “numerous other

jurisdictions dismissed charges against him or imposed concurrent sentences in

reliance on the fact that Mr. Colley had already received a 60-year sentence in this

case.” (Doc. 215 at 12). It would be improper for the Court to deny Mr. Colley the

benefit of the modern § 924(c) on the basis of dismissed charges, charges of which

Mr. Colley was never convicted. And Mr. Colley’s concurrent sentences were not

the result of only his sentence in this case; surely those sentencing courts

considered a concurrent sentence appropriate under the totality of circumstances

including, for example, that the offenses occurred within a short time-frame,

involved a co-defendant, and were directly related to Mr. Colley’s substance

dependency, and that, at twenty-four years of age, Mr. Colley was young at the

time of the offenses. (PSR ¶ at 78-82, 93; Identifying Data).

      The Government also suggests Mr. Colley’s sentence should not be reduced

because he was originally sentenced “to 12 months above the low end of his

Guideline range.” (Doc. 215 at 12). A sentence above the low end of the guideline

range or a sentence above a mandatory minimum does not make a defendant
      Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 17 of 23



ineligible for compassionate release. The only requirements for a sentence

reduction under § 3582 are the existence of an extraordinary and compelling

reason and the appropriateness under § 3553(a) factors. See 18 U.S.C. §

3852(c)(1)(A).

     III.   Mr. Colley does not present a danger to the community.

        The Government contends, “Mr. Colley poses a danger to the community if

released.” (Doc. 215 at 1). This contention appears to be based solely on Mr.

Colley’s conduct prior to his arrest. (Doc. 215 at 12). Mr. Colley agrees his criminal

history is serious. He takes responsibility for his prior actions, but they are only

part of the picture. His criminal history reflects only his past behavior; it does not

reflect who he is today and his rehabilitation. The accurate picture of who Mr.

Colley is and whether he poses a danger to the community must include a

consideration of his conduct and behavior during the past twenty-five years. 25




25     The Government also makes this statement: “In spite of his relatively good
behavior while incarcerated, Mr. Colley . . . has been assessed as a high risk of
recidivism.” (Doc. 215 at 13). The Government provides no source or citation for
this assessment. Without offering a basis for it, Mr. Colley is hindered in
responding. Mr. Colley is unaware of any such assessment.
       In fact, since the filing of his amended motion in July 2020, Mr. Colley has
been told by staff at USP Florence that he is being processed for transfer to a lower
level institution and that such a transfer is related to a reduction in his PATTERN
score (his risk of recidivism score). Until such a transfer is executed, however, Mr.
Colley will not be informed as to which facility or what security level facility he is
designated.
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 18 of 23



      Since his sentencing in 1995, Mr. Colley has completed over twenty courses,

earned his GED, obtained substance abuse treatment, and trained in three

occupations—as a barber, pest control worker, and forklift operator. (Doc. 210-2 at

6-7). He has focused his programming on obtaining skills, training, and education

that will specifically help him transition back into society and allow him to be a

productive, contributing member of society. (Doc. 210 at 9-11).

      While serving his federal sentence, Mr. Colley has received only four

disciplinary citations. (Ex. 210-2 at 4-5). None of these citations involved violence,

created a security threat, or jeopardized the safety of security of the institution,

any staff, or any inmates. These infractions are also remote in time, with the last

occurring in 2015. For the past sixty-five months, Mr. Colley has maintained

impeccable conduct. Id.

      In August 2020, C. Goodwin, Case Manager, detailed Mr. Colley’s

institutional adjustment:




(Doc. 214-1 at 1).
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 19 of 23



      The Government has offered no argument beyond the fact of Mr. Colley’s

criminal history to argue that he poses a danger if released—and for good reason.

All of the evidence since Mr. Colley entered federal custody uniformly shows that

he has “used his time wisely,” has engaged in extensive rehabilitation efforts, and

can safely reenter society.

   IV.   Mr. Colley’s current sentence is substantially longer than necessary in

         violation of § 3553.

      According to the Government, “the § 3553(a) factors do not support

reducing Mr. Colley’s sentence, much less to time served.” (Doc. 215 at 1). This

contention is disingenuous, given the Government’s support of commuting Mr.

Colley’s sentence to thirty-six years. (Doc. 215 at 12, n.3). While the Government

may object to a reduction to time served, it cannot credibly argue that any sentence

reduction is contrary to the § 3553(a) factors.

      The First Step Act’s amendments to § 924(c) unambiguously demonstrate

that the seriousness of § 924(c) offenses can be adequately reflected through

sentences much shorter than Mr. Colley’s current sentence. United States v.

Adeyemi, 06-124, Doc. 198, 2020 WL 3642478, at *28 (E.D. Pa. Jul. 6, 2020); United

States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *10 (S.D. Iowa Apr. 29,

2020). Continuing to incarcerate Mr. Colley—after Congress and the Government
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 20 of 23



have stated that such a lengthy sentence is not necessary—would be

disproportionate and unjust.

      The United States District Court for the Southern District of Iowa granted

compassionate release to a defendant who had been sentenced under the former §

924(c). United States v. Brown, 2020 WL 2091802, at *11 (S.D. Iowa Apr. 29, 2020).

Had that defendant been sentenced under the modern § 924(c), he would have had

four years remaining on his sentence. Nevertheless, the court reduced his sentence

to time served under § 3582(c)(1)(A).

      This case indeed is about making up for past mistakes. Defendant has
      made up for his. Now the Court must make up for its own. Congress
      passed the First Step Act as a down payment in unwinding decades
      of mass incarceration. That law’s text was explicit that it sought to
      increase the use of compassionate release. The Court intends to follow
      that directive. Defendant’s motion for compassionate release is
      granted. . . . Defendant’s term of imprisonment is reduced to time
      served.

Id. at 11. This Court can similarly reduce Mr. Colley’s sentence to time served, even

if he would still have time remaining on a sentence imposed under the modern §

924(c), as a time served sentence would account for his heightened vulnerability

during the current pandemic and his record of rehabilitation.

      Contrary to the Government’s claim, Mr. Colley does not ask this Court to

“substitute its judgment for the sentencing judge’s decision.” (Doc. 215 at 14). Mr.

Colley asks the Court to consider him as he stands before the Court today—having

completed over 600 hours of programming and training in three occupations,
     Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 21 of 23



having behaved commendably over the past five years, receiving only four

disciplinary infractions in total and being medically vulnerable during this

pandemic. Mr. Colley has maintained strong family relationships and has

sufficiently prepared for reentry. 26 This evidence “provides the most up-to-date

picture of [Mr. Colley’s] ‘history and characteristics’” and is “highly relevant” to

the Court’s § 3553(a) assessment. Pepper v. United States, 562 U.S. 476, 491-92 (2011).

       The totality of evidence before the Court shows there are extraordinary and

compelling reasons to grant compassionate release, the § 3553(a) factors warrant a

sentence reduction, and the parsimony mandate of § 3553(a) requires the Court act

promptly. A sentence of time served is appropriate given the current state of Mr.

Colley’s health and vulnerability during the current pandemic as well as his

excellent prison behavior and rehabilitation; a sentence reduction also takes into

account that the First Step Act’s amendments to § 924(c) make clear Mr. Colley’s

current sentence is unnecessarily and disproportionately long.

       Continuing to imprison Mr. Colley until 2051 is not a just punishment; a

sentence of time served is. Mr. Colley respectfully asks the Court to grant him

compassionate release.




26    See Exhibit 2, Evidence of Family Support, which includes messages from
Mr. Colley’s sister and his cousin; Exhibit 3, Certificate of Completion of Health
Care Coverage Tutorial.
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 22 of 23



      Dated: This 8th day of September, 2020.

                                          /s/ Kimberly Sharkey
                                          Kimberly Sharkey
                                          Georgia Bar No. 121472
                                          Attorney for Terry Jerome Colley


Federal Defender Program, Inc.
Centennial Tower, Suite 1500
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530; Fax: (404) 688-0768
Kimberly_Sharkey@fd.org
    Case 2:94-cr-00007-RWS-JCF Document 216 Filed 09/08/20 Page 23 of 23



              CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that the foregoing pleading was produced using Book

Antigua 13-point font in accordance with Local Rule 5.1C and that, on September

8, 2020, I electronically filed this pleading with the Clerk of Court using the

CM/ECF system, which will simultaneously deliver a digital copy to opposing

counsel: Bret R. Hobson, Assistant United States Attorney, 6th Floor, United States

Courthouse, Richard B. Russell Building, 75 Ted Turner Drive, SW, Atlanta,

Georgia, 30303.

                                            /s/ Kimberly Sharkey
                                            Kimberly Sharkey
                                            Federal Defender Program, Inc.
